Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This action is in response to the communication filed on 11/8/20.
All objections and rejections not set forth below have been withdrawn.
Claims 1 – 29 are pending.

In view of the appeal brief filed on 11/8/20, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.


/FARID HOMAYOUNMEHR/           Supervisory Patent Examiner, Art Unit 2495                                                                                                                                                                                             


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 – 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the recitation of “…using client-server model…” (e.g. line 4) renders the scope of the claims indefinite.  Specifically, the examiner notes that the claims already have antecedent basis for a client sending a message via a server (i.e. a “client – server” model).  Thus, the additional recitation of using “client-server model” is a needlessly redundant recitation, and it raises question to one of ordinary skill in the art 

	Regarding claim 1, the recitation “…a respective Internet Protocol (IP) address, for use with a list of IP addresses …” (e.g. lines 6, 7) renders the scope of the claims indefinite.  Specifically, this recitation is illogically recited because an IP address cannot be said to be “for use with” a list of IP addresses.  In other words, an IP address may be recorded within a list, however, an IP address “for use with a list” has no real or clear meaning. 

	Depending claims are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 22 and 25 – 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al. (Reed), “Anonymous Connections and Onion Routing”, in view of Edman et al. (Edman), “AS-awareness in Tor Path Selection”, in view of Goldschlag, “Proxies for Anonymous Routing”.

	Regarding claim 1, as best understood in view of the above noted deficiencies of clarity, Reed discloses:
A method for anonymously sending a message from a client device to a first device over the Internet via a server device that serves as an intermediate or relay device using the client-server model (e.g. Reed, Abstract; sect. 5.1, par. 1-4, 6; sect. 2.2.2, par. 1-3; sect. 3, par. 5).  Herein, a client device comprising an application can anonymously send data over the Internet to a destination device (i.e. “first device”) via a remotely located onion proxy (i.e. “server”) embodied by an onion router.  
wherein each of the client device, the first device, and the server device is addressed using a respective Internet Protocol (IP) address,… (e.g. Reed, sect. 5.1, par. 3; sect. 5.5, figure – Destination Address; sect. 5.6, par. 2, 3; sect. 8, par. 12).  Herein, each of the client device and sender (i.e. ultimate end destination within bi-directional communication), and the onion router, which embodies an onion proxy (i.e. server device), are all addressed using IP addresses.

Reed does not appear to explicitly disclose “…for use with a list of IP addresses that is stored in the server device…”.
However, Edman discloses an onion routing network comprising a directory server, and furthermore discloses  “…for use with a list of IP addresses that is stored in the server device” (e.g. Edman; sect. 2.1, par. 2).  Herein, onion proxies (i.e. “tor clients”) will periodically fetch (i.e. store on the onion proxy) the directory or “list” of IP addresses from a directory server. 

The combination enables:
the method comprising: sending, by the client device to the server device … (e.g. Reed, Introduction, par. 1, 2; sect. 2.2.2; sect. 3, par. 5; sect. 5.1, par. 2, 3, 6-8), the message, using Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secure (HTTPS) protocol (e.g. Reed, sect. 3, par. 5; sect. 5.1, par. 6-8 – herein the client initiator connects to the onion proxy using HTTP); receiving, by the server device from the client device, the message (e.g. Reed, sect. 5.1, par. 4);

Reed discloses that the client initiator sends data to the remote onion proxy/router over a network that is not controlled by the initiator (e.g. Reed, sect. 2.2.2).  However, Reed does not appear to explicitly state that the communication is “over the Internet”.  
However, Goldschlag states that initiator clients (e.g. Goldschlag, fig. 3, fig. 5) may communicate over a public network with remotely executing, public domain onion router/proxies [i.e. the Internet] (e.g. Goldschlag, sect. 1.3; sect. 4.1, par. 1; sect. 4.2, par. 2, 6).


The combination enables:
responsive to receiving, by the server device from the client device, of the message, selecting, by the server device, an IP address from the list (e.g. Reed, sect. 2.1, par. 1, 2, 3; Edman, sect. 2.1, par. 2 – herein the onion proxy uses the directory to “define” the path or onion route – i.e. “selects” an ip address).
sending, by the server device to the first device, the message, using the selected IP address (e.g. Reed; sect. 5.1, par. 3-5; sect. 5.6; par. 2 fig. 1);
and receiving, by the first device from the server device, the message (e.g. Reed, sect. 5.1, par. 5, 8; sect. 5.7),
wherein the sending, by the server device to the first device, of the message uses an IP address as a source address that is distinct from the IP address of the client device so that the identity of the client device is not known to the first device (e.g. Reed,  sect. 2.1, par. 6; sect. 5.5, par. 2; sect. 5.7 – herein, the communications are anonymous, such that the onion routers hide the  endpoint destination’s IP addresses).

	Regarding claim 2, the combination enables:
wherein the client device and the server device are located at different geographical locations, or wherein the first device and the server device are located at different geographical locations (Reed, sect. 2.2.2 – herein the client and proxy server are physically separate and thus located at different geographical locations).

Regarding claim 3, Reed does not explicitly disclose that the client and proxy are located at different “…different continents, countries, states, or cities”.  However, Edman discloses that it is advantageously for nodes within an onion routing network to be located at “…different continents, countries, states, or cities” (e.g. Edman, sect. 6.1).
It would have been obvious to one of ordinary skill in the art to include the teachings of Edman, because one of ordinary skill in the art would have been motivated by the teachings that location diversity is a boon to anonymity (e.g. Edman, sect. 6.1).

Regarding claim 4, the combination enables:
wherein the client device stores the IP address of the server device, and wherein the sending, by the client device to the server device, of the message, uses the stored IP address of the server device (e.g. Reed; Abstract; 2.2.2; sect. 5.1, par. 7-9; Goldschlag, sect. 1.3; sect. 4.1, par. 1; sect. 4.2, par. 2, 6).  

Regarding claim 5, Reed does not, however, Goldschlag does explicitly illustrate a “keyboard”, and it would have been obvious for the user to employ a keyboard as taught by Goldschlag because one of ordinary skill in the art would have been motivated 
by a human user using a keyboard that is part of, or connected to, the client device, a set of characters, and wherein the message is responsive to the set of characters, or wherein the method further comprising, executing, by the client device, software application, wherein the message is generated by the software application (e.g. Reed, sect. 7.1, 7.2, 7.3, 7.4, 7.5, 7.6 - email, web, chat, SSH etc; Goldschlag, fig. 1).  Herein, the combination discloses Internet communications, such as email, chat, web browsing, etc. from a client device.  Such communications are created by a user typing characters (e.g. Reed, sect. 7.4).

Regarding claim 6, the combination enables:
wherein the message consists of, or comprises, a collection of characters, numbers, images, symbols, letters, numerical digits, punctuation marks, American Standard Code for Information Interchange (ASCII) characters, or any combination thereof (Reed, sect. 7.1, 7.2, 7.3, 7.4, 7.5, 7.6 - email, web, chat, SSH etc).  ).  Herein, the combination discloses Internet communications, such as email, chat, web browsing, etc. from a client device, wherein such communications comprise characters, such as digits, numbers, letters, or symbols.

Regarding claim 7, the combination enables:
wherein the message consists of, or comprises, an IP address (e.g. Reed, sect. 7.1, 7.2, 7.3, 7.4, 7.5, 7.6 - email, web, chat, SSH etc).  

Regarding claim 8, the combination enables:
wherein the server device consists of, comprises, or is integrated with, a web server, a database server, a mail server, a database server, a proxy server, a FTP server, or a DNS server (e.g. Reed, sect. 2.2.2; Goldschlag, sect. 4.2, par. 2).

Regarding claim 9, the combination enables:
wherein the first device consists of, comprises, or is integrated with, an additional server device, which consists of, comprises, or is integrated with, a web server, a database server, a mail server, a proxy server, a FTP server, or a DNS server (e.g. Reed, sect. 7.4; sect. 7.5, sect. 7.6).

Regarding claim 10, the combination enables:
for use with an additional server device, the method further comprising:
sending, by the client device to the additional server device, the message; receiving, by the additional server device from the client device, the message; sending, by the additional server device to the first device, the message; and receiving, by the first device from the additional server device, the message, wherein the sending, by the additional server device to the first device, of the message uses an IP address as a source address that is distinct from the IP address of the client device so that the identity of the client device is not known to the first device (e.g. Reed; sect. 2.1; sect. 5.6 – plurality of onion routers).


further comprising storing, by the first device, the message (e.g. Reed, sect. 5.1, par. 8; sect. 5.7 ).  The message is received (i.e. “stored”) by the first device.

Regarding claim 12, the combination enables:
for use with a content identified by a content identifier, wherein the message comprises the content identifier (see also Reed, sect. 7.1, 7.2, 7.3, 7.4, 7.5, 7.6 and the message identifiers within the various messages transmitted via the onion network).

Regarding claim 13, the combination enables:
further comprising extracting, by the first device, the content identifier; and identifying, by the first device, the content by using the content identifier; and storing, by the first device, the content (e.g. Reed, sect. 7.1, 7.2, 7.3, 7.4, 7.5, 7.6 - email, web, remote login, etc).  Herein, the first device receives the message (i.e. “stores”) uses (i.e. “extracts”) the identifiers within the message for the purpose of providing the service.

Regarding claim 14, the combination enables:
for use with an additional message, the method further comprising:
sending, by the first device to the server device, the additional message; receiving, by the server device from the first device, the additional message; sending, by the server device to the client device, the additional message; and receiving, by the client device from the server device, the additional message (e.g. Reed, sect. 5.1, par. 4 .

Regarding claim 15, the combination enables:
wherein the additional message is identical, or associated with, the message (e.g. Reed, sect. 5.1, par. 4 – herein response messages are associated with request messages).

Regarding claim 16, the combination enables:
wherein the server device stores the IP address of the client device, and wherein the sending, by the server device to the client device, of the additional message uses the stored IP address (e.g. Reed, sect. 1, par. 3; sect. 5.1, par. 3, 5; sect.5.5, par. 2, 4).  Herein, messages are passed routing in each direction, such that any ultimate destination (e.g. “client device”) is identified by its IP address possessed by the onion proxy. 

Regarding claim 17, the combination enables:
further comprising storing, by the server device, the IP address or the client device, and wherein the method further comprising storing, by the first device, the message (e.g. Reed, sect. 1, par. 3; sect. 5.1, par. 3, 5; sect.5.5, par. 2, 4).  Herein, messages are passed routing in each direction, such that any ultimate destination (e.g. “client device”) is identified by its IP address possessed by the onion proxy.  ).   

Regarding claim 18, the combination enables:
for use with multiple devices, wherein each of the IP addresses in the list serves as an IP address of a distinct one of the multiple devices (e.g. Reed; sect. 2, par. 2; sect. 2.1; sect. 5.5, par. 2; sect. 5.6 – plurality of onion routers; Edman, sect. 2.1, par. 2 – multiple onion routers are employed to receive and relay cells using IP addressing, which is identified within the distributed directories – i.e. “list of IP addresses”). 

Regarding claim 19, the combination enables:
sending, by the server device to the device from the multiple devices that is addressed by the selected IP address, the message; receiving, by the selected IP addressed device from the server device, the message; and sending, by the selected IP addressed device to the first device, the message (e.g. Reed; sect. 2, par. 2; sect. 2.1; sect. 5.1, par. 5; sect. 5.5, par. 2; sect. 5.6 – herein the message is relayed through a plurality of IP addressed onion routers until received by the ultimate destination).

Regarding claim 20, the combination enables:
wherein the selecting of the IP address from the list is based on that the client device and the selected IP addressed device are located at different continents, countries, states, or cities (e.g. Edman; sect. 2.1, par. 2; sect. 6.1 – herein the devices within the onion routing network should be located at different geographical locations).  

Regarding claim 21, the combination enables:
wherein the selecting of the IP address from the list is based on that the first device and the selected IP addressed device are located at different continents, countries, states, or cities (e.g. Edman; sect. 2.1, par. 2; sect. 6.1).

Regarding claim 22, the combination enables:
for use with a content that is composed of multiple content parts, wherein the message comprises, or consists of, one or more of the multiple content parts (e.g. Reed, sect. 7.1, 7.2, 7.3, 7.4, 7.5, 7.6 - email, web, chat, SSH etc).  .

Regarding claim 25, the combination enables:
for use with a second device, wherein the sending, by the server device to the first device, of the message comprises sending, by the server device to the second device, the message; receiving, by the second device from the server device, the message; and sending, by the second device to the first device, the content (e.g. Reed; sect. 2, par. 2; sect. 2.1; sect. 5.1, par. 5; sect. 5.5, par. 2; sect. 5.6 – herein the message is relayed through a plurality of IP addressed onion routers (e.g. “a second device”) until received by the ultimate destination).

Regarding claim 26, the combination enables:
further comprising encrypting, by the client device, the message, and wherein the sending, by the client device to the server device, of the message comprises sending, by the client device to the server device, of the encrypted message (e.g. Reed, sect. 2.2.2, sect. 7.1 – end-to-end encryption).

Regarding claim 27, the combination enables:
further comprising decrypting, by the server device or the first device, the received encrypted message (e.g. Reed, sect. 2.2.2, sect. 7.1 – end-to-end encryption and onion encryption/decryption).


Regarding claim 28, the combination enables:
wherein the encrypting comprises, or is based on, or uses, public-key based cryptography or the Rivest-Shamir-Adleman (RSA) algorithm (e.g. Reed, sect. 2.2.2, sect. 7.1).

Regarding claim 29, the combination enables:
wherein the encrypting comprises, or is based on, or uses, a secured protocol, which comprises, or is based on, or uses, Secure Sockets Layer (SSL), Transport Layer Security (TLS), or IP Security (IPsec) (e.g. Reed, sect. 2.2.2, sect. 7.1).

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al. (Reed), “Anonymous Connections and Onion Routing”, in view of Edman et al. (Edman), “AS-awareness in Tor Path Selection”, in view of Goldschlag, “Proxies for Anonymous Routing”, in view of Syverson et al. (Syverson), “Protocols Using Anonymous Connections: Mobile Applications”.

Regarding claim 23, the combination does not appear to explicitly teach the client device as comprising a portable or handheld device.
However, Syverson discloses that clients within an onion routing network can comprise a portable or handheld device (e.g. Syverson, Introduction).
It would have been obvious to incorporate the teachings of Syverson within the combination of Reed, Edman, and Goldschlag.  This would have been obvious because one of ordinary skill in the art would have been motivated by the teachings that it is desirable to use mobile devices within onion routing networks (e.g. Syverson, Introduction).
Thus the combination enables:
wherein the client device consists of, comprises, or is integrated with, a portable device or a handheld device (e.g. Syverson, Introduction).

Regarding claim 24, the combination enables:
wherein the client device consists of, comprises, or is integrated with, a laptop computer, a cellular telephone, am image processing device, a digital camera, or a video recorder (e.g. Syverson, Introduction).


Response to Arguments

Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFERY L WILLIAMS/           Primary Examiner, Art Unit 2495     


/FARID HOMAYOUNMEHR/           Supervisory Patent Examiner, Art Unit 2495